In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Hutcherson, J.), dated December 20, 1988, which granted the defendants’ respective motions for summary judgment and thereupon dismissed the complaint and the cross claims against them.
Ordered that the order and judgment is affirmed, with one bill of costs.
The plaintiff fell on a ramp leading to the entrance of a store operated by Toys "R” Us, Inc. At her examination before trial, she could not identify the exact location or the cause of her fall, but merely speculated as to several possibilities, each *664of which she then negated. The Supreme Court examined photographs of the scene and found that they showed the surface of the ramp to be clean, free from defects, and equipped with a handrail. We agree that, under the facts and circumstances of this case, the defendants established their defense sufficiently to warrant the court granting judgment as a matter of law in their favor, and the plaintiffs have failed to establish the existence of any triable issues of fact requiring a trial (see, Zuckerman v City of New York, 49 NY2d 557). Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.